In a proceeding for leave to serve an amended notice of claim pursuant to General *629Municipal Law § 50-e (6), the petitioner appeals from an order of the Supreme Court, Kings County (Bernstein, J.), dated October 5, 1994, which denied her application. The appeal brings up for review so much of an order of the same court dated December 14, 1994, as, upon granting reargument, adhered to the original determination (see, CPLR 5517 [b]).
Ordered that the appeal from the order dated October 5, 1994, is dismissed, as that order was superseded by the order dated December 14, 1994, made upon reargument; and it is further,
Ordered that the order dated December 14, 1994, is affirmed insofar as reviewed; and it is further,
Ordered that the respondent is awarded one bill of costs.
The Supreme Court properly exercised its discretion in denying the application to serve an amended notice of claim (see, General Municipal Law § 50-e [6]; Serrano v City of New York, 143 AD2d 652, 653). O’Brien, J. P., Santucci, Joy and Florio, JJ., concur.